           Case 2:18-bk-22902-RK                   Doc 18 Filed 11/28/18 Entered 11/28/18 15:28:55                                      Desc
                                                     Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Numbers, State Bar Number & Email Address


                                                                                                         FILED & ENTERED
 COURT PREPARED ORDER

                                                                                                                 NOV 28 2018

                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY bakchell DEPUTY CLERK




      Individual appearing without attorney
      Attorney for Movant

                                                            NOT FOR PUBLICATION
                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                       CASE NUMBER 2:18-BK-22902
                                                                              CHAPTER 7
 JOSE ANTONIO SANTIAGO,
                                                                                ORDER     GRANTING    DENYING
                                                                              MOTION FOR ORDER IMPOSING A STAY OR
                                                                                CONTINUING THE AUTOMATIC STAY
                                                                                   No hearing held
                                                                                   Hearing held
                                                                              DATE: November 28, 2018
                                                                              TIME: 1:30 p.m.
                                                                              COURTROOM: 1675
                                                                              ADDRESS: 255 E. Temple Street
                                                                                          Los Angeles, CA 90012

                                                              Debtor(s).


 Movant (name): JOSE ANTONIO SANTIAGO



1. The Motion was:                     Opposed                     Unopposed                   Settled by stipulation

2. The Motion affects the following property (Property):
           Vehicle (describe year, manufacturer, type and model):
                Vehicle identification number:
                Location of vehicle (if known):

             “Bankruptcy Code” and “11 U.S.C.” refer to the United States Bankruptcy Code, Title 11 of the United States Code.
          “FRBP” refers to the Federal Rules of Bankruptcy Procedure. “LBR” and “LBRs” refer to the Local Bankruptcy Rule(s) of this court.

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2018                                                               Page 1                                 F 4001-1.IMPOSE.STAY.ORDER
          Case 2:18-bk-22902-RK                    Doc 18 Filed 11/28/18 Entered 11/28/18 15:28:55                                     Desc
                                                     Main Document Page 2 of 3


          Equipment (describe manufacturer, type, and characteristics):
               Serial numbers(s):
               Location (if known):

          Other personal property (describe type, identifying information, and location):


          Real property:
             Street Address:        2739 Morningside St
             Unit Number:
             City, State, Zip Code: Pasadena, CA 91107
          Legal description or document recording number (including county of recording):
          (full legal description not provided in Motion)
             Assessor ID number 5748-013-024, County of Los Angeles, State of California
               See attached page.

3. The Motion is granted on the grounds that:
     a.        This case was filed in good faith.
     b.        The Property is of consequential value or benefit to the estate.
     c.        The presumption of bad faith under 11 U.S.C. § 362(c)(3)(C)(i) or (c)(4)(D)(i) has been overcome as to all
               creditors.
     d.        The presumption of bad faith as to the Secured Creditor/Lessor under 11 U.S.C. § 362(c)(3)(C)(ii) or
               (c)(4)(D)(ii) has been overcome.

4. The stay of 11 U.S.C. § 362(a) is
     a.        Imposed as to all creditors until further order of the court.
     b.        Imposed as to the Secured Creditor/Lessor with respect to actions to collect the debt owed to the Secured
               Creditor/Lessor until further order of the court.
     c.        Imposed as to the Secured Creditor/Lessor with respect to the Property until further order of the court.
     d.        Continued as to all creditors until further order of the court.
     e.        Continued in effect as to the Secured Creditor/Lessor with respect to actions to collect the debt owed to the
               Secured Creditor/Lessor until further order of the court.
     f.        Continued in effect as to the Secured Creditor/Lessor with respect to the Property until further order of the
               court.

5.          The stay is imposed or continued in effect subject to the terms and conditions set forth in the Adequate
            Protection Attachment to this order.

6.          See attached continuation page for additional provisions.
7.        The Motion is denied:               without prejudice              with prejudice           on the following grounds:
     a.        Based upon the findings of fact and conclusions of law made on the record at the hearing
     b.        Unexcused non-appearance by Movant
     c.        Lack of proper service
     d.        Lack of good cause shown for relief from stay
     e.        Other (specify):

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2018                                                               Page 2                                 F 4001-1.IMPOSE.STAY.ORDER
        Case 2:18-bk-22902-RK                      Doc 18 Filed 11/28/18 Entered 11/28/18 15:28:55                                     Desc
                                                     Main Document Page 3 of 3




                                         CONTINUATION PAGE TO ORDER


     In granting the motion, the court finds that service of the motion was duly made on the secured creditors, Chase Bank/JP
Morgan Chase Bank, BSI Financial and Jorge Tobias Real, but other creditors, including general unsecured creditors, were
not served. The court did not order such service, given the exigent circumstances of the imminent expiration of the automatic
stay under 11 U.S.C. 362(c)(3)(A), debtor is self-represented and debtor is acting through his wife, Isadora Rivera, under a
power of attorney due to his being in temporary custody in Los Angeles County Jail pending trial in a criminal case scheduled
for sometime in December 2018. As to the unserved creditors, they may file an objection to the application of the order
continuing the stay as to them based on lack of service and request a hearing at which time debtor will have to demonstrate
as to such objecting creditors that this case is filed in good faith.
    IT IS SO ORDERED.                                             ###




                  Date: November 28, 2018




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2018                                                               Page 3                                 F 4001-1.IMPOSE.STAY.ORDER
